                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              OWENSBORO DIVISION

CIVIL ACTION NO: 4:18-CV-00148-JHM

BREWCO, INCORPORATED                                                       PLAINTIFF

V.

HARDWOOD LUMBER, INC.                                                      DEFENDANT

                             MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion to Dismiss [DN 8]. Fully briefed,

this matter is ripe for decision. For the following reasons, the case should be STAYED until

further notice.

                                        I. BACKGROUND

       Plaintiff Brewco, Incorporated (“Brewco”) manufactures and sells industrial saws. On

May 2, 2017, Brewco reached an agreement with Defendant Hardwood Lumber, Inc.

(“Hardwood”) to sell a sawmill system capable of milling scragg logs to produce cut stock lumber.

Hardwood now claims the sawmill system does not function with the efficiency or capacity that

Brewco warranted. For this reason, on July 27, 2018, Hardwood filed a lawsuit in Barry County

Circuit Court in Missouri alleging breach of warranties, negligent misrepresentation, and

intentional misrepresentation. After Hardwood filed suit in Missouri state court but before Brewco

was served with notice of that lawsuit, Brewco filed its own lawsuit in Muhlenberg Circuit Court

in Kentucky on August 16, 2018, claiming breach of contract and unjust enrichment against

Hardwood. Subsequently, both state claims were removed to federal court.

       Now, each federal district court has a motion to dismiss pending before it. Brewco asks

the Western District of Missouri to dismiss Hardwood’s lawsuit for failure to state a claim under

Rule 12(b)(6) or, in the alternative, to transfer venue to Kentucky. Hardwood filed the present
Motion to Dismiss arguing that the Court should dismiss Brewco’s case for lack of personal

jurisdiction under Rule 12(b)(2) or, in the alternative, transfer venue of the lawsuit to Missouri.

Although not argued by either party, the Court holds that it should stay this lawsuit pursuant to the

first-to-file rule.

                                      II. STANDARD OF REVIEW

        “The first-to-file rule is a prudential doctrine that grows out of the need to manage

overlapping litigation across multiple districts.” Baatz v. Columbia Gas Transmissions, LLC, 814

F.3d 785, 789 (6th Cir. 2016). It provides that “when actions involving nearly identical parties

and issues have been filed in two different district courts, the court in which the first suit was filed

should generally proceed to judgment.” Id. (quoting Certified Restoration Dry Cleaning Network,

LLC v. Tenke Corp., 511 F.3d 535, 551 (6th Cir. 2007)) (internal punctuation omitted). Courts in

this circuit look to three elements to determine whether the first-to-file rule applies: (1) the

chronology of events; (2) the similarity of the parties involved; and (3) the similarity of the issues

or claims at stake. “If these three factors support application of the rule, the court must also

determine whether any equitable considerations, such as evidence of ‘inequitable conduct, bad

faith, anticipatory suits, [or] forum shopping,’ merit not applying the first-to-file rule in a particular

case.” Id. (quoting Certified Restoration, 511 F.3d at 551−52).

                                            III. DISCUSSION

        In this case, Hardwood filed its lawsuit in Missouri state court before Brewco filed in

Kentucky. The parties are the same in both lawsuits. Furthermore, although the claims are not

identical—Brewco claiming breach of contract and unjust enrichment while Hardwood sues for




                                                    2
breach of warranty and misrepresentation—all the claims arise out of the sale of the sawmill.1

Lastly, there is no evidence of inequitable conduct, bad faith, anticipatory suits, or forum shopping.

For these reasons, the Western District of Missouri should be the court to proceed to judgment.

        “If the first-filed action is vulnerable to dismissal on jurisdiction or statute of limitations

grounds, the court in the second-filed action should stay it or transfer it, rather than outright dismiss

it.” 17 Moore’s Fed. Practice – Civil § 111.13. There is a Motion to Dismiss before the Western

District of Missouri wherein Brewco moves “to enforce the forum selection clause included in its

warranty and either dismiss [the] action or transfer it to the Kentucky court.” (Hardwood v.

Brewco, No. 3:18-CV-05088-DPR, DN 9 at 3). For that reason, rather than dismiss the action

outright, the Court will stay this action pending the Western District of Missouri’s decision on the

above-mentioned Motion to Dismiss.

                                               IV. CONCLUSION

        For the reasons set forth above, IT IS HEREBY ORDERED that this case should be

STAYED until further notice.




                                                                               March 28, 2019


cc: counsel of record




1
  Because all the claims arise from the same transaction or occurrence, all claims should eventually be combined as
the defendant in the appropriate jurisdiction will be required to bring its claims as compulsory counterclaims in
accordance with Fed. R. Civ P. 13(a).


                                                        3
